--------------------------------------------------------------------------------


Exhibit 10.83


AMENDED AND RESTATED
SUPPLY, LICENSE, AND DEVELOPMENT AGREEMENT
 
THIS AMENDED AND RESTATED SUPPLY, LICENSE AND DEVELOPMENT AGREEMENT (this
“Agreement”), is dated as of the 28th day of December, 2005 by and between
DIGITAL ANGEL CORPORATION, a Delaware corporation (“Company”), and VERICHIP
CORPORATION, a Delaware corporation (“VeriChip”).
 
RECITALS
 
WHEREAS, Company and VeriChip (hereinafter referred to collectively as the
“Parties”, and individually as a “Party”) previously entered into that certain
Supply and License Agreement dated March 4, 2002 (the “Original Supply and
License Agreement”), relating to the use of the Developed Products (as defined
herein) in humans for security, financial, emergency identification and other
applications;
 
WHEREAS, the U.S. Food and Drug Administration (“FDA”) has (i) cleared the
Developed Products for human patient identification and health information (the
“Approved Medical Uses”) and (ii) has provided the Company with a letter dated
October 17, 2002 which states that FDA approval will not be required for
non-healthcare related uses of the Developed Products in humans, as previously
provided to VeriChip (the “Approved Non-Medical Uses”);
 
WHEREAS, Company desires to supply VeriChip with the Developed Products and
VeriChip desires to buy the Developed Products for both the Approved Medical
Uses and the Approved Non-Medical Uses in humans only;
 
WHEREAS, Company desires to notify VeriChip of the development of New Products
and VeriChip desires to have the right to buy, market and sell New Products, as
more specifically described herein; and
 
WHEREAS, the Parties desire to clarify the circumstances under which VeriChip
may have the ability to manufacture or have manufactured the Developed Products
and in connection therewith have access to certain of the Company’s Intellectual
Property.
 
NOW THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and other consideration, the adequacy and sufficiency of
which are hereby acknowledged, Company and VeriChip agree to be legally bound as
follows:
 
AGREEMENT
 
1. Definitions. In addition to the terms defined in the Recitals of this
Agreement, the following terms used in this Agreement shall have the following
meanings:
 
(a) The “Act” means the U.S. Food, Drug and Cosmetic Act as amended from time to
time and any foreign equivalents.
 

--------------------------------------------------------------------------------


(b) “Affiliate” of a Party means a person that directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with, said Party.
 
(c) “Applicable Laws” shall mean (a) all laws, statutes, constitutions,
treaties, rules, regulations, ordinances, codes, guidance, common law, and (b)
all judicial, executive, legislative, administrative or military orders,
directives, decrees, injunctions, judgments, Permits, agreements, and other
legal requirements of, with, or adopted or imposed by any Governmental
Authority, now or hereafter in effect and, in each case, as amended from time to
time, including, without limitation, any such legal requirements that relate to
or govern (i) the manufacture or quality of the Developed Products, (ii) health,
safety, industrial hygiene, sanitation, or (iii) conditions on, under, about, or
affecting any real property (including the environment).
 
(d) “Confidential Information” means any information, not generally known, and
proprietary to either Party or to a third party, including but not limited to
any trade secret information, information relating to pricing, research,
customer lists, diagrams, schematics, product development, manufacturing,
purchasing, accounting, marketing, merchandising, selling, leasing, finance and
business systems and techniques. The term “Confidential Information” does not
include information: (i) that by reliable documentary evidence can be shown to
have been already lawfully in the possession of the receiving Party through
independent means at the time of disclosure thereof; (ii) is or later becomes
part of the public domain through no fault of receiving Party; (iii) that by
reliable documentary evidence can be shown to have been lawfully received by the
receiving Party from a third party having no obligations of confidentiality to
the disclosing Party; (iv) is required to be disclosed by law, by order of a
governmental agency, or by a court of competent jurisdiction provided that the
Party required to disclose such information pursuant to such law or legal
process takes reasonable steps to provide the originally disclosing Party with
the opportunity to contest such law, order or legal process; or (v) that by
reliable documentary evidence can be shown to have been independently developed
by the receiving Party its agents or employees having no access to the
information otherwise constituting Confidential Information.
 
(e) The “Developed Products” means the radio frequency identification (RFID)
transponder invention, together with related devices, labeling, packaging,
and/or reader equipment described on Schedule 1, whether or not such transponder
is injected or implanted, and including any Improvements developed during the
Term, but not including any New Products, unless such New Products are added to
this Agreement as contemplated in Section 3(e) of this Agreement, in which case
such New Products will be deemed to be included in the Developed Products.
 
(f) “Documentation” means existing and any later-developed technical
information, know-how and documents associated with the Intellectual Property
relating to the Developed Products including, without limitation, manufacturing
instructions, schematic diagrams, printed circuit board layouts, parts lists,
communication protocol specifications, design specifications (including design
logic and flowcharts), technical data, testing specifications, code, user
guides, and the like.
 
2

--------------------------------------------------------------------------------


(g) The “Exclusive Market” means all applications in which the Developed
Products are used for the primary purpose of secure human identification,
including, but not limited to, those used as an implantable device.


(h) The “Excluded Market” means applications of Developed Products other than
for secure human identification or for any use in a country not included in the
Territory.


(i) “Force Majeure Event” means and includes, with respect to each of the
Parties, Acts of God, acts or omissions of civil or military authority, fires,
strikes, floods, epidemics, riot, war, acts of terrorism, quarantine
restrictions, delays in transportation, inability to obtain equipment if not due
to the acts or failure to act of a Party or its subcontractors, and prolonged
shortage of energy or other supplies beyond the reasonable control of either
Party which prevents, in whole or in material part, the performance by one of
the Parties of its obligations hereunder or which renders the performance of
such obligations so difficult or costly as to make such performance commercially
unreasonable.


(j) “Governmental Approvals” means any and all approvals required from a
Governmental Authority in accordance with any Applicable Law.


(k) “Governmental Authority” shall mean any federal, state, commonwealth,
provincial, local or foreign governmental authority, entity, body, branch,
agency, department, bureau, board, commission, officer, official, court,
adjudicator, tribunal or other entity, including any agent thereof, exercising
executive, legislative, judicial, regulatory, or administrative authority over
the manufacture, marketing, pricing, use, or sale of any Developed Product
(including any Improvements thereto) including, without limitation, any and all
state, commonwealth, provincial, local and foreign equivalents.


(l) “Improvements” means any and all upgrades, enhancements or other
improvements made by the Company to the Developed Products during the Term which
are associated with the use of the Developed Products in human tissue for the
purpose of secure identification.
 
(m) “Intellectual Property” means all know-how, ideas, concepts, trade secrets,
Confidential Information, proprietary information, research, developments, mask
works, moral rights, design rights, industrial property rights, rights in and
to inventions, Improvements, and as-yet-undeveloped ideas, patent rights, patent
applications, patents and any other intellectual property rights in any
jurisdiction in the Territory including modifications and other applications
using or based upon the resulting technology or required for the use of such
technology wherever such concepts, designs, design changes, modifications,
research, and developments might apply and which are created, developed,
conceived, discovered, collected or prepared pursuant or related to the
Developed Products including, but not limited to, patents set forth on Schedule
4 to this Agreement.


(n) “New Products” means microchip products developed by the Company which are
primarily intended for use in applications other than secure identification,
such as
 
3

--------------------------------------------------------------------------------


biometric sensing capabilities, and for which any identification capabilities
are ancillary to the primary intended use.


(o) “Term” shall have the meaning set forth in Section 5 of this Agreement.


(p) “Territory” shall mean the World.


2. Supply and Purchase Requirements. During the Term, and with respect to the
Exclusive Market, Company shall manufacture the Developed Products exclusively
for, and shall sell the Developed Products exclusively to, VeriChip and any
VeriChip resellers or other nominees within VeriChip’s control (the “VeriChip
Group”), and the Company shall use its best efforts to supply, at the time(s)
required, all of the requirements of VeriChip and the VeriChip Group for the
Developed Products with respect to the Exclusive Market. In the event that
Company is unable or unwilling to meet VeriChip’s requirements for Developed
Products, Company shall permit VeriChip to obtain additional suppliers and shall
permit such additional suppliers to use the Intellectual Property for the sole
purpose of meeting VeriChip’s supply requirements, subject to the provisions of
Section 11(d) of this Agreement.


All reseller agreements shall contain provisions requiring such resellers to
materially comply with provisions corresponding to those set forth in Sections
4, 7, 9, 10, 12 and 15 of this Agreement. In the event that VeriChip requests
material changes to the foregoing, or desires to enter into a reseller agreement
which does not contain provisions materially corresponding to those set forth in
Sections 4, 7, 9, 10, 12 and 15 of this Agreement, VeriChip shall obtain the
prior written consent of the Company to such changes or such arrangements, as
applicable. During the Term, and with respect to the Exclusive Market, VeriChip
shall purchase from Company and cause members of the VeriChip Group and any
other resellers to purchase from the Company all of their respective
requirements for the Developed Products with respect to the Exclusive Market.
Except as otherwise provided below, the cost of each unit of the Developed
Products during the Term and the ordering and payment terms shall be as set
forth on Schedule 2. During the Term, Company shall not sell any Developed
Product, New Product or any product whose principal use is for secure
identification applications (either individually or otherwise) to any party
other than a member of the VeriChip Group if the Company knows or should know
that such party intends to use, market or otherwise sell or provide such
products in the Exclusive Market. Company agrees that the covenant contained in
the preceding sentence and its exclusive supply obligations as defined herein
are conditions precedent to VeriChip’s obligations as defined in this paragraph.
VeriChip shall be entitled to seek appropriate injunctive relief (without the
requirement of proving actual damages or irreparable harm) if Company breaches
its exclusivity obligations.


Each Party shall notify the other Party if such Party learns of (i) any person
or entity other than a member of the VeriChip Group marketing the Developed
Products in the Exclusive Market or (ii) any party who is or may be infringing
upon any of the Intellectual Property. In either such event, the Company shall
have an affirmative duty to prosecute and/or defend such violation of this
Agreement or infringement, and only if Company refuses to pursue such person or
entity, VeriChip shall be entitled to take any and all actions against such
persons or entities that are marketing, selling or promoting the sale of
Developed Products in violation of this Agreement,


4

--------------------------------------------------------------------------------



and Company shall provide VeriChip such non-financial assistance as may be
necessary to pursue such persons or entities, including the right to bring suit
in the name of Company either directly or as co-plaintiff.


In addition to the obligations set forth in the preceding paragraph above, if
during the Term, to Verichip’s knowledge and upon providing reasonable notice
and documentation to the Company, a third party (a “VeriChip Competitor”) makes,
uses, sells or offers for sale any product or service * (a “Competitive
Product”), then in order to permit VeriChip to more effectively compete against
such Competitive Product, the price of the applicable Developed Products shall
be adjusted as follows:
 
(i) If the parties can determine the wholesale price paid by the VeriChip
Competitor (based on VeriChip’s knowledge and reasonable documentation thereof)
for the Competitive Product, the Company shall reduce its price for the
corresponding Developed Products.*


(ii) If the parties are unable to determine the wholesale price paid by the
VeriChip Competitor for a Competitive Product), the Company shall reduce its
price for the corresponding Developed Products.*


(iii)  If the parties cannot agree on the appropriate price reduction pursuant
to clauses (i) and (ii) above, the parties shall submit the matter to binding
arbitration in the manner set forth in Section 18 below.


(iv)  The price reduction referred to in clauses (i) or (ii) above shall remain
in place so long as *; provided, however, that in the event that the Company
obtains an injunction against the Competing Product or otherwise prevents the
Competing Product from being offered within such territory, the price of the
Developed Product shall return to the level in effect prior to the introduction
of the Competing Product and, provided that Company (1) engages in legal action
to enjoin or prevent such infringement and (2) uses all commercially reasonable
efforts to recover the aggregate price reduction granted by the Company pursuant
to this paragraph as damages from the VeriChip Competitor, VeriChip shall
reimburse the Company for * the aggregate price reduction granted by the Company
pursuant to this paragraph which the Company is unable to recover as damages
from such VeriChip Competitor.


(v) In consideration of the price adjustments set forth in this paragraph, the
liability of the Company for breaches of representations and warranties set
forth in Paragraph* shall not exceed the profits generated by the Company from
sales to VeriChip or the VeriChip Group for the applicable Developed Products.


3. Improvements and New Products.


(a) The Company shall use commercially reasonable efforts to make Improvements
to the Developed Products. All such Improvements shall be promptly disclosed to
VeriChip. Any such Improvements shall be deemed to be associated with a
Developed Product for purposes hereof and the provisions of this Agreement with
respect to the Developed Products shall mean the Developed Products together
with any Improvements.  The pricing for any such Improvement shall be negotiated
in good faith by the parties
 
* Confidential treatment requested.
5

--------------------------------------------------------------------------------


 
hereto using the following criteria only: (i) the increase or decrease in cost
of production to Company, (ii) Company’s direct and demonstrable research and
development costs of developing the Improvements, (iii) a profit margin
consistent with the Developed Products, and (iv) reimbursement for any payments
required to be made by the Company to third party licensors if the Company is
required to license technology to develop the Improvement.
 
(b) In the event Company makes any Improvements to the Developed Products which
are not requested by VeriChip, Company shall continue to manufacture and supply
to VeriChip the previous (unimproved) iteration of the Developed Products.


(c) VeriChip may from time-to-time request that Company make Improvements to the
Developed Products including, without limitation, changes to packaging,
labeling, transponder color, and the like. The Company shall use commercially
reasonable efforts to incorporate the Improvements requested by VeriChip into
the Developed Products; provided, however, that (a) VeriChip shall reimburse the
Company promptly for all reasonable out-of-pocket expenses (including FDA costs)
incurred by the Company in making Improvements as requested by VeriChip, and (b)
the Company shall not make any Improvements that are inconsistent with then
applicable FDA authorizations without obtaining any required FDA approvals. In
the event that Company is unable or unwilling to make an Improvement to meet
VeriChip’s request, Company shall permit VeriChip to obtain additional suppliers
and shall permit such additional suppliers to use the Intellectual Property for
the sole purpose of meeting VeriChip’s requirement for Improvements, subject to
the provisions of Section 11(d) of this Agreement. In such event, (i)VeriChip
shall have the right to seek any required Governmental Approvals for such
Improvement, and (ii) any Improvement so developed shall be the property of
VeriChip, provided that VeriChip will make any such Improvement available to
Company for license in non-human applications on reasonable and
non-discriminatory terms.
 
(d) If VeriChip desires to use the Company’s transponder other than for
implantation into human tissue, VeriChip shall provide not less than 120 days
written notice to the Company, and the Company shall have the ability to make
changes to the Developed Products necessary for VeriChip’s intended use, which
changes will not affect the Developed Products’ functionality.
 
 
6

--------------------------------------------------------------------------------




(e) If VeriChip desires to use the Developed Products for applications in humans
other than the Approved Medical Uses or Approved Non-Medical Uses (the “New
Uses”), VeriChip shall so notify the Company, and the Company shall use all
commercially reasonable efforts to obtain any required Governmental Approvals
for such uses, if any. VeriChip shall not use the Developed Products for New
Uses unless all required Governmental Approvals have been obtained or the
Company has notified VeriChip that no Governmental Approvals are required.
VeriChip shall cooperate with the Company in performing all acts related to
obtaining required Governmental Approvals, including but not limited to
providing marketing and other information related to the New Uses to the Company
and joining the Company in the development and implementation of any required
clinical studies. VeriChip shall promptly reimburse the Company for
all out-of-pocket expenses incurred by the Company in connection with obtaining
any Governmental Approvals required for VeriChip’s New Uses. In the event that
the Company refuses to seek any required Governmental Approvals, VeriChip shall
notify the Company in writing of its desire to seek such Governmental Approvals
directly or through its agents, appointees or other third parties, and unless
the Company commences the steps necessary to obtain such required Governmental
Approvals within thirty (30) days from the date of such notice, VeriChip shall
have the right to seek and obtain such required Governmental Approvals in its
own name and through use of its own resources, including the use of
sub-licensees, OEM manufacturers and other third parties, as may be applicable,
provided that VeriChip also agrees to share with the Company any information
submitted in connection with obtaining such Governmental Approvals.
 
(f) Except as provided herein, the license granted by this Agreement to VeriChip
shall not apply to New Products. The Company shall promptly disclose any New
Products to VeriChip, and if VeriChip desires to market and sell said New
Products, the Parties shall negotiate in good faith the terms on which VeriChip
shall have the opportunity to market and sell such New Products. For purposes of
such negotiation, the Parties acknowledge and agree that the pricing applicable
to all New Products should be determined in good faith on the same terms set
forth in Section 3(a) with respect to Improvements. In the event the Parties are
unable to agree on the terms under which VeriChip shall have the right to market
and sell such New Products within 90 days after the Company first notifies
VeriChip of the existence of any such New Product, the Company shall have the
right to market or sell such New Product, either directly or indirectly,
provided that in the event that Company elects to market such New Product
through any third party, and such third party offers pricing which is lower than
the price last offered by VeriChip, Company shall again offer VeriChip the
exclusive right to market the New Product on the terms proposed by the third
party. Otherwise, the Company shall have no further obligation to VeriChip.
Notwithstanding the foregoing, for so long as VeriChip retains its exclusive
right to market the Developed Products in the Exclusive Market, the Company will
not authorize the use of New Products for applications which would violate the
Exclusive Market.
 
(g) VeriChip shall have the right to design and build (or cause to be designed
and built) its own readers which readers may, but shall not be required to, read
Company’s transponders or tags in humans. Company hereby grants VeriChip
a fully-paid, royalty-
 
 
7

--------------------------------------------------------------------------------


free, perpetual, non-exclusive license to utilize Company’s U.S. Patent Number
5,952,935 for the purpose of designing and constructing, using, selling and
offering to sell readers for human applications only.


4. Market and Other Restrictions. VeriChip shall not, either directly or
indirectly, promote, rent, lease, sell or authorize the rental, lease or sale of
Developed Products, Improvements or New Products in the Excluded Market, but
shall not be restricted from licensing its own intellectual property. VeriChip
agrees that it will observe the territorial/market restrictions and end user
limitations set forth herein for all products covered by this Agreement.
VeriChip shall not sell any Developed Product, Improvements or New Product or
other product covered by this Agreement (either individually or otherwise) to
any party if it knows or should know that such party intends to use, market or
otherwise sell or provide such products in the Excluded Market. Further,
VeriChip shall not sell any Developed Product, Improvements or New Product to
any party if it knows or should know that such party intends to use, market, or
otherwise sell or provide such Developed Product, Improvements or New Product
for human applications other than for Approved Medical Uses or Approved
Non-Medical Uses. VeriChip shall notify the Company if VeriChip learns of any
person or entity marketing the Developed Products in the Excluded Market.
Company shall be entitled to appropriate injunctive relief if VeriChip breaches
its obligations in this paragraph with respect to the Excluded Market and such
breach remains uncured following written notice thereof from Company.
Notwithstanding anything to the contrary herein, at any time, VeriChip and
members of the VeriChip Group shall have the right to purchase, develop, use,
have developed, or sell, for themselves and others, products competitive with
the Developed Products, provided that such products do not infringe upon the
Company’s Intellectual Property.
 
5.  Term and Termination; Loss of Exclusivity - Entire Territory.


(a) The term of this Agreement shall commence on the date of execution and shall
continue until March 4, 2013 (the “Term”). Provided that VeriChip continues to
meet its purchase obligations hereunder, the Term shall thereafter be
automatically renewed on an annual basis until the expiration of the last
patents covering any of the Developed Products. Notwithstanding the foregoing,
either Party hereto may terminate this Agreement if (i) the other Party shall
default in the performance of any obligations hereunder including the payment of
money and shall not cure such default within 90 days after receipt of written
notice thereof; (ii) a petition of bankruptcy shall be filed by the other Party;
or (iii) a petition of bankruptcy shall be filed against the other Party and
such petition shall not have been discharged within 30 days after the filing
thereof. In the event of any termination as a result of breach by VeriChip
hereunder, VeriChip shall be required to immediately pay for any units of the
Developed Products that have been ordered, delivered, and not yet paid for.
 
(b) VeriChip shall retain its exclusive right to distribute the Developed
Products for the Term in the Territory provided that the VeriChip Group takes
delivery and pays for a minimum number of transponders within each year
referenced below (a “Minimum Unit Commitment”) at least equal to the unit levels
set forth in Schedule 5 attached hereto:
 
8

--------------------------------------------------------------------------------


If during any year VeriChip and the VeriChip Group purchase in excess of the
Minimum Unit Commitment for the applicable year, such excess purchases shall be
credited towards the Minimum Unit Commitment for the following year or years.
Notwithstanding anything contained herein, if VeriChip fails to purchase and pay
for the volumes of transponders as indicated above, but is otherwise in
compliance with the material terms of this Agreement, Company shall have the
option, upon 60 days written notice, to terminate the exclusivity of this
Agreement unless within 30 days after such written notice, VeriChip makes
sufficient purchases to meet said transponder unit volumes. 
 
The following shall be credited against the Minimum Unit Commitment: (a)
Developed Products purchased by the VeriChip Group from the Company, (b)
Developed Products purchased by VeriChip from third parties on which VeriChip
pays the royalty described in Section 11(d) of this Agreement, and (c) Developed
Products purchased by VeriChip from third parties while the payment of royalties
is suspended because of the Company’s inability to supply VeriChip’s
requirements.


6. Sales Reports. VeriChip shall provide the Company with reports of its sales
and marketing activities regarding the Developed Products in the Territory in
such detail and with such frequency as is reasonably agreed between the Parties.
In addition, VeriChip shall keep and maintain records of its sales of Developed
Products. Such records shall be open to inspection from time to time, at
reasonable times, as requested by the Company, as soon as practicable after such
request and in any event within fifteen (15) business days after such request,
by the Company and its officers, agents and other representatives. In addition,
the Company will have the right to make or cause to be made an independent
examination and/or audit of the books and records of VeriChip relating to its
sales of Developed Products. Any such inspection shall be made at the Company’s
expense. The records required by this paragraph shall be maintained and
available for inspection during the Term. All of the foregoing information shall
be deemed to be Confidential Information as described hereinafter.


7. Confidentiality
 
(a) In furtherance of this Agreement and performance of the duties and
obligations arising under this Agreement, each party may make Confidential
Information available to the other. During the Term of this Agreement and for a
period of three (3) years thereafter, (i) neither Party will use for its own
benefit or the benefit of any other person or entity any Confidential
Information of the other Party; and (ii) each Party will use all reasonable
care, but in no event less care than it takes to protect its own Confidential
Information of similar importance, to protect the Confidential Information of
the other Party from unauthorized use, disclosure and publication.


(b)  The Parties acknowledge that each Party’s Confidential Information is a
valuable, special, and unique asset of the respective Party’s business. Each
Party hereby further acknowledges that such Confidential Information is the sole
and exclusive property of the respective Party, absolutely and forever, and the
other Party agrees not to use, copy, disclose, make available or divulge such
Confidential Information to any person, firm, corporation, association, or other
entity for any reason or purpose whatsoever.


9

--------------------------------------------------------------------------------


(c) Each of VeriChip and Company respectively assumes full liability hereunder
for the actions, statements and representations of its employees, officers,
agents and representatives; and agrees to inform each of them of the provisions
of this Section 7 and enforce its provisions against each of them.


(d)  The Parties mutually agree that the rights protected by this Section 7 are
unique and not adequately protected or compensated for by liquidated damages. In
the event of a breach, the harmed Party shall be entitled to obtain injunctive
relief against the breaching party and otherwise enjoin the breaching party from
the use or dissemination of such Confidential Information.


(e)  The provisions of this Section shall survive the termination or expiration
of this Agreement as provided above.


(f)  The Parties agree that all property of one Party that is in the possession
of the other Parties at the time of termination of this Agreement, including
without limitation, all designs, schematics, documents, reports, manuals,
memoranda, computer print-outs, customer lists, and Confidential Information
shall be immediately returned to the Parties providing such information.


8. Product Warranties, Limitation of Liability and Indemnification Provisions.
 
(a) Company hereby warrants that (i) the Company is the owner of the patents set
forth on Schedule 4 to this Agreement; (ii) during the term of the patents set
forth on Schedule 4 to this Agreement, the Company has not entered into any
agreement with any third party which is inconsistent with the terms of this
Agreement; (iii) to the best of the Company’s knowledge, the patents set forth
on Schedule 4 to this Agreement are valid and enforceable in the Exclusive
Market; (iv) to the best of the Company’s knowledge, neither the Company nor its
affiliates has rights to any Intellectual Property necessary to the design,
development, manufacturing, use, sale or offer for sale of the Developed
Products in the Exclusive Market which have not been granted to VeriChip herein,
and (v) to the best of the Company’s knowledge, no third party is currently
infringing the rights of the Company in any of the patents set forth on Schedule
4 by engaging in sales in the Exclusive Market.
 
(b) The Developed Products sold by Company to VeriChip (X) shall be free from
defects in design, workmanship and materials under normal use and service for a
period of 24 months from the date of shipment by Company, and (Y) with respect
to Developed Products intended for use in Approved Medical Uses, have been
manufactured at a facility that complied in all material respects with the
applicable Quality System Regulations under the Act as amended from time to
time; provided that in no event shall Company be responsible for rules in
relation to Quality System Regulations with respect to labeling, installing and
servicing of Developed Products, all such activities being the responsibility of
VeriChip.
 
10

--------------------------------------------------------------------------------


(c) Company’s sole obligation under the foregoing warranty shall be, at
Company’s option, to either repair or replace any Developed Product which fails
during this period (and any batch of Products from which such defective
Developed Product came, if Company believes other Developed Products within such
batch are defective), provided VeriChip has promptly reported the failure to
Company in writing, and Company has upon inspection found that such product is,
in fact, defective. VeriChip shall obtain instructions and a return material
authorization from Company for the return of any item under this warranty
provision. Compliance with such instructions shall be a condition precedent to
Company’s repair or replacement obligation hereunder. Subject to subsection (d)
below, if Company finds the product to be within the warranty period and
defective, Company will reimburse VeriChip for the freight cost in returning the
product from VeriChip.
 
(d) The warranties set forth in this Section 8 are contingent upon proper use in
the application for which the Developed Products were intended and do not cover
Developed Products which have been modified without Company’s approval or which
have been subjected to unusual physical or electrical stress or on which the
original identification marks have been removed or altered except with
VeriChip’s own private label as long as such change does not otherwise alter or
affect the Developed Products. This warranty will not apply if adjustment,
repair or parts replacement is required due to accident, neglect, misuse of
electric power, air conditioners, humidity control, transportation or causes
other than ordinary use.
 
(e) EXCEPT FOR THE EXPRESS WARRANTY STATED ABOVE, COMPANY DISCLAIMS ALL
WARRANTIES WITH REGARD TO DEVELOPED PRODUCTS SOLD HEREUNDER, INCLUDING ALL
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND
THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL OBLIGATIONS OR LIABILITIES ON
THE PART OF COMPANY FOR DAMAGES. COMPANY SHALL NOT BE LIABLE TO ANY PARTY FOR
ANY SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON LOST GOODWILL, LOST
RESALE PROFITS, WORK STOPPAGE, OR IMPAIRMENT OF OTHER GOODS OR ARISING OUT OF
BREACH OF WARRANTY, BREACH OF CONTRACT, STRICT LIABILITY, OR NEGLIGENCE.
 
(f) Company shall indemnify and hold harmless VeriChip and the VeriChip Group
and their respective agents, directors, officers and employees from and against
only those losses, liabilities, judgments, awards, settlements, damages and
costs (including reasonable legal fees and expenses), whether based upon tort,
breach of contract, breach of warranty (either express or implied) or strict
liability (collectively “Damages”) resulting from any claim: (i) for personal
injury (including death) or property damage, caused by or arising from defects
in design, materials or workmanship of any Developed Product, (ii) that the use,
sale, offer for sale and manufacture of any Developed Product or any sub system
or part thereof and the methods used to design or manufacture any Developed
Product infringe upon or misappropriate the U.S. patent, or any copyright,
trademark or trade secret of any third party, (iii) that any Developed Product
intended for Approved Medical Uses was manufactured at a facility which did not
comply in all
 
11

--------------------------------------------------------------------------------


material respects with Applicable Laws, (iv) Company’s breach of its
obligations, representations, or warranties under this Agreement, and (v)
Company’s negligence, errors, or omissions, provided that in no event shall
Company’s indemnity obligation extend to claimed non-compliance or
non-compliance in fact in relation to Applicable Laws with respect to labeling,
installing and servicing of Products, all such activities being the
responsibility of VeriChip. Notwithstanding any provision herein to the
contrary, Company shall never be responsible, and shall have no indemnity
obligation, for any other claims relating to the Developed Products.


(g) VeriChip shall indemnify and hold harmless Company and its agents,
directors, officers and employees from and against any and all Damages resulting
from: (i) a claim for personal injury (including death) or property damage,
caused by or arising from the use of Developed Products in humans, unless the
claim arises from a defect in materials or workmanship of the Developed
Products, (ii) a claim that the use or sale of any Developed Product does not
comply with Applicable Law, (iii) VeriChip’s breach of its obligations,
representations, or warranties under this Agreement, and (iv) VeriChip’s
negligence, errors, or omissions.


(h) The party desiring indemnification in accordance with Sections 8(b)(iii),
(g) or (h) (the “Indemnified Party”) shall promptly notify the other party (the
“Indemnifying Party”) of all claims that may be subject to indemnification by it
under such Section. If the Indemnified Party fails to provide such notice, the
Indemnifying Party will be excused from its indemnity obligation but only to the
extent that its position is materially prejudiced by such failure. The
Indemnifying Party shall have an affirmative duty to provide a defense to the
Indemnified Party. The Indemnified Party will give all reasonable cooperation to
the Indemnifying Party in defending or otherwise resolving any such claim. The
Indemnifying Party will have full control of the defense of all such claims;
provided it is conducting such defense with reasonable diligence. Before
settling any such claim, the Indemnifying Party shall obtain the written consent
of the Indemnified Party; provided, however, the Indemnifying Party shall have
full authority to enter into any settlement or compromise on behalf of the
Indemnified Party without the prior written consent of the Indemnified Party if
such settlement or compromise (i) involves only the payment by the Indemnifying
Party of cash consideration and (ii) does not constitute an admission of
liability, culpability or the like as to the Indemnified Party, or otherwise
create precedent unreasonably adverse to the Indemnified Party.


9. Marketing and Trademarks. During the Term of this Agreement, VeriChip is
hereby granted a license to Company’s trademarks and trade dress so as to assist
it in selling the Developed Products and other products that may come within the
scope of this Agreement. VeriChip shall not make any statements, claims,
representations or warranties regarding the Developed Products that are false,
misleading or which violate any Applicable Law. VeriChip acknowledges that in
order to avoid the dissemination of unapproved marketing or promotional
information, including use of the Company’s trademarks and trade dress, the
Company has established a standard operating procedure with respect to the
review and approval of labeling and advertising materials (the “Promotional
SOP”), a copy of which is attached hereto as Exhibit A and incorporated herein
by reference. The Company shall have the right to amend the
 
12

--------------------------------------------------------------------------------


Promotional SOP from time to time (provided that any such amendment to the
Promotional SOP shall not impose additional limitations which adversely affect
VeriChip’s ability to market the Developed Products except to the extent
necessary to conform to applicable law), and shall promptly provide a copy of
such revised SOP to VeriChip. Upon receipt of a revised Promotional SOP by
VeriChip, such revised Promotional SOP shall be deemed to be incorporated into
this Agreement for all purposes. VeriChip shall provide to Company all
advertising and printed materials regarding VeriChip’s sale and marketing of the
Developed Products prior to dissemination thereof by submitting Promotional
Material Review and Approval Form in the manner contemplated by the Promotional
SOP. The Company will promptly review the proposed materials in accordance with
the Promotional SOP and will advise VeriChip of its determination whether such
proposed materials are acceptable for release, and if the Company determines
that such materials are not acceptable for release in the form submitted, shall
advise VeriChip in as much detail as practicable of the reasons why such
materials are unacceptable. Further, Company shall have the right to review and
approve VeriChip’s website materials pertaining to the Developed Products.
VeriChip shall maintain ownership of those Intellectual Property rights relating
to its Website. VeriChip retains all rights in and to, and Company shall have no
right to use, display or refer to, VeriChip’s marks (including the designation
“VeriChip”) without VeriChip’s advance written approval, which approval shall
not be unreasonably withheld or delayed.


10.  Publicity. If either Party wishes to make a public disclosure concerning
this Agreement or the relationship established hereunder and such disclosure
mentions the other Party by name or description, such other Party shall be
provided with an advance copy of the disclosure and shall have five (5) business
days within which to approve or disapprove such use of its name or description
(including mention of the name of the Developed Product). Approval shall not be
unreasonably withheld or delayed by either Party. Absent approval, no public
disclosure shall use the name of or otherwise describe such Party except to the
extent required by law, or to the extent that the description of the other party
is limited to public information about the availability of the Developed
Product. Notwithstanding the foregoing, each party acknowledges that the other
Party is or is affiliated with, a publicly-traded company, and hereby consents
to its disclosure of this Agreement and its relationship with the other Party in
its filings with the Securities and Exchange Commission and its disclosures to
stockholders; provided, however, that each Party shall use commercially
reasonable efforts not to disclose the specific financial terms and conditions
of this Agreement except when such disclosure is required by law.


11.  The Intellectual Property License.


(a)  Subject to the terms of Section 5 hereof, Company hereby grants VeriChip,
for the Term, an irrevocable exclusive license to use and market the Developed
Products and the related Intellectual Property with respect to the Exclusive
Market. All rights in the Developed Products and any of the Company’s related
designs, technology or Intellectual Property, other than those granted by this
Agreement, are hereby reserved by Company. Upon execution of this Amended and
Restated Agreement, Company shall enter into a third party escrow arrangement
providing for the escrow of a complete copy of the Documentation, in
substantially the form attached hereto as Exhibit B. VeriChip agrees that it
will not (i) manufacture the Developed Products, (ii) sublicense the
Intellectual

 
13

--------------------------------------------------------------------------------


Property, or (iii) otherwise transfer its interest in the Intellectual Property
to any person or entity other than an Affiliate without prior consent, so long
as there has been no Event of Default (as defined below).
 
(b) VeriChip’s license of Company’s Intellectual Property shall include the
right, except as to the Company, to use the Documentation to manufacture or have
manufactured, use, sell and offer to sell the Developed Products for the
Exclusive Market (i) upon an Event of Default, until such time as the underlying
Event of Default has been cured or until expiration of the Term, (ii) in the
event of a Force Majeure Event, but only so long as that event continues or so
long as Company is unable to supply Developed Products as a result of said Force
Majeure Event or until expiration of the Term, whichever occurs first, or (iii)
upon its prior written notice, upon the terms set forth in subsection (d) below.
Except as set forth in Section 8, the Company makes no warranties and shall have
no indemnification or other obligations with respect to the products produced
pursuant to this manufacturing license.
 
(c) For purposes of this Section 11, an “Event of Default” shall be: (i)
material breach by Company of the provisions of Section 2 of this Agreement
(Supply and Purchase Requirements) which breach is not cured within 90 days of
receiving written notice thereof, or (ii) Company files a petition in
bankruptcy, applies for or consents to the appointment of a receiver or trustee,
makes an assignment for the benefit of creditors, becomes subject to an
attachment of, execution upon, or other judicial seizure of, all or
substantially all of its assets, or becomes subject to involuntary proceedings
under any bankruptcy or insolvency law (which proceedings are not dismissed
within sixty (60) days); provided, however, that, if (x) Company’s breach was
due to a Force Majeure Event or (y) Company cures (or in the case of breaches
which cannot be cured within such 90 day period, fails to take such steps as are
reasonably necessary to commence such cure) such breach within such 90 day
period, then there shall be no Event of Default.
 
(d) In the event that VeriChip desires to have a third party manufacture
Developed Products, Improvements or New Products, VeriChip shall have the right
to do so upon providing the Company at least ninety (90) days’ prior written
notice. In such event, (a) VeriChip shall pay the Company a royalty (the
“Royalty”) on each product manufactured by the third party(ies) which would
otherwise infringe a valid and enforceable claim of the Company’s patented
Intellectual Property in an amount equal to the lesser of: (i) ,* and (ii) if
the price of the Developed Product is reduced in accordance with of the
provisions of Section 2 above, an amount equal to the Company’s gross margin on
the Developed Product following such price reduction (but only during such
period of price reduction pursuant to Section 2), (b) VeriChip shall require the
third party to sign a confidentiality agreement which shall govern such third
party’s use of the Intellectual Property materially consistent with the
confidentiality terms contained in Section 7 of this Agreement, (c) VeriChip
shall require the third party to periodically report to the Company its
manufacturing activities and to permit the Company to inspect the third party’s
records from time to time as requested by the Company to verify compliance with
the Intellectual Property license, this Agreement and the payment of Royalties,
as soon as practicable after such request and in any event within fifteen (15)
business days after such request, and (d) VeriChip shall indemnify the Company
for any infringements upon or
 
* Confidential Treatment requested.
14

--------------------------------------------------------------------------------



disclosures of the Company’s Intellectual Property by such third party(ies). In
consideration of the Royalty, the Company shall provide the same database
services for Developed Products manufactured by third parties as for the
Developed Products supplied by the Company.
 
(e) In the event VeriChip is required to incur costs and expenses as a result of
any interruption of supply of Developed Products, or Event of Default as
aforesasid, then VeriChip may, upon request, obtain reimbursement of said costs
or expenses from the Company, provided that (i) VeriChip shall have an
affirmative duty to mitigate its damages, and (ii) if VeriChip desires to engage
a third party to manufacture the Developed Products, VeriChip shall (x) notify
the Company in advance, (y) require such third party to agree to be bound by the
confidentiality and market restrictions set forth in this Agreement, and (z)
ensure that such third party’s use of the Intellectual Property is limited
solely to manufacturing the Developed Products exclusively for VeriChip.
VeriChip shall assist Company, to the extent reasonably requested by Company,
and at Company’s expense, in the procurement of any protection or defense of any
of Company’s rights to (i) trademarks, (ii) copyrights, and (iii) patents owned
by Company that relate to the Developed Products produced pursuant to this
Agreement. Company shall assist VeriChip, to the extent reasonably requested by
VeriChip, and at VeriChip’s expense, in the procurement of any protection or
defense of any of VeriChip’s rights to (i) trademarks, (ii) copyrights, or (iii)
patents licensed by VeriChip pursuant hereto. Except as set forth in Section 8,
if there shall be an Event of Default and VeriChip shall produce Developed
Products pursuant hereto, VeriChip shall assume all responsibility for the
Developed Products so produced.
 
(f)  In addition to its indemnification obligations hereunder, in the event the
Developed Products, including without limitation any sub system or part thereof,
becomes the subject of any claim, action, or allegation of the type specified in
Section  8 (g)(ii), the Company shall promptly use all reasonable efforts at
its expense: (i) to procure for VeriChip the right to continue using the
applicable Developed Products (or the applicable sub system or part thereof); or
(ii) if such continued use cannot be so procured, to modify it to become non
infringing without adversely affecting its performance or capability; or (iii)
if such modification cannot be so implemented at a reasonable cost, to provide
substitute products of similar performance and capability acceptable to and
approved by VeriChip (which approval shall not be unreasonably withheld or
delayed).


(g) Except as set forth in Section 8 of this Agreement, in no event shall
VeriChip be liable to the Company for any amounts pursuant to this Agreement or
any related maintenance or license agreement for the maintenance or license of
the Developed Products, or any sub system or part thereof, after the date, if
any, that VeriChip is no longer legally permitted to use the Developed Products.


12. Regulatory Matters.


(a) VeriChip shall have the right, upon reasonable notice to Company and not
more frequently than once in any 90 day period and during regular business
hours, to inspect and audit the facilities being used by Company (or any third
party) for production of the
 
15

--------------------------------------------------------------------------------


 
Developed Products to assure compliance by Company with current GMP (21 CFR Part
820) and applicable FDA, ISO 13485, and other rules and regulations and with
other provisions of this Agreement. Company shall notify VeriChip immediately of
any existing or proposed FDA or other government regulatory inspections or
actions relative to products or services supplied to VeriChip by Company.
Company shall maintain on file all manufacturing and inspection records of all
products supplied to VeriChip for a minimum of seven (7) years unless otherwise
agreed in writing. Company shall within ten (10) business days remedy or cause
the remedy of any deficiencies which may be noted in any such audit or, if any
such deficiencies cannot reasonably be remedied within such ten (10) day period,
present to VeriChip a written plan to remedy such deficiencies as soon as
possible; and the failure by Company to remedy or cause the remedy of any such
deficiencies within such ten (10) day period or to present such a plan within
such ten (10) day period and then use its best efforts to remedy or cause the
remedy of such deficiencies in accordance with such written plan, as the case
may be, shall be deemed a material breach of this Agreement. Company
acknowledges that the provisions of this Section 12 granting VeriChip certain
audit rights shall in no way relieve Company of any of its obligations under
this Agreement, nor shall such provisions require VeriChip to conduct any such
audits.
 
(b) VeriChip and the VeriChip Group will keep and maintain accurate distribution
records and other relevant information regarding the customers to whom the
Developed Products were sold, including batch numbers and such other information
as the Company may reasonably request from time to time. VeriChip shall maintain
on file such distribution records for a minimum of seven (7) years unless
otherwise agreed in writing, and shall make such records reasonably accessible
to Company during such timeframe. Company recognizes and agrees that such
documents relating to distribution and sales of products by VeriChip to third
parties constitutes Confidential Information of VeriChip and that any such
information regarding its customers belongs solely to VeriChip. In the event
such information is needed for FDA or other traceability purposes, VeriChip
retains the option to either disclose the information to Company so that the
Company can effectuate such recall or other FDA action, or implement such recall
procedures itself as it relates to its own customers at the Company’s sole cost
and expense.
 
(c) VeriChip, at its sole cost and expense, will investigate all complaints
relating to the Developed Products, and shall provide the Company with all
documentation regarding any such complaint and VeriChip’s response thereto.
Company shall maintain all required complaint files relating to the Developed
Products.
 
(d) Company will immediately communicate to VeriChip verbally and in writing any
technical or medical reason that might result in a correction, removal or
systematic recall of a Developed Product supplied to VeriChip.
 
(e) VeriChip shall notify Company promptly of any inspection by any federal,
state or local regulatory representative concerning any Developed Products and
shall provide Company with a summary of the results of such inspection and such
actions, if any, taken to remedy conditions cited in such inspections.

 
16

--------------------------------------------------------------------------------


(f) Each party agrees to inform the other party promptly (but in no event later
than forty-eight (48) hours after becoming aware of same) of any information
concerning any complaint involving a Developed Product or any adverse event as
defined in 21 CFR Part 803 and 804) associated with the medical use of the
Developed Products, whether or not considered related to the Developed Products.
A complaint is any written, electronic or oral communication that alleges
deficiencies related to the safety, effectiveness, identity, labeling quality,
durability, reliability or performance of a Developed Product after it is
released for commercial distribution.
 
(g) If the adverse reaction is serious, as defined in 21 CFR 314.80 (including
an adverse reaction that is fatal or life-threatening, is permanently disabling,
requires inpatient hospitalization, or is a congenital anomaly, cancer or
overdose), then each party shall notify the other party within twenty-four (24)
hours. All notifications to either party shall be by facsimile and on such
party’s designated adverse event forms.
 
(h) If there is a recall or withdrawal of a Developed Product within a
particular jurisdiction within the Territory, then VeriChip agrees to stop
shipping recalled lots to that jurisdiction immediately, and in no event later
than twenty-four (24) hours after VeriChip receives written notification of such
recalls or withdrawal. VeriChip shall cooperate fully in any such recall or
withdrawal.
 
(i) VeriChip agrees to cooperate, at its sole cost and expense, with any
inspection of a Developed Product shipment conducted by a Governmental
Authority.
 
(j) The Company shall conduct such product recalls and withdrawals as are
reasonably requested by VeriChip, at the Company’s expense. In the event that
VeriChip determines to conducts any product recalls or withdrawals, VeriChip
shall be responsible for its own costs and expenses (including reasonable
attorneys’ fees).
 
(k) VeriChip shall at all times during the Term of the Agreement comply, in all
material respects, with all federal and state laws, regulations and orders
applicable to its operations as a wholesale and/or retail distributor.
 
(l) VeriChip agrees not to sponsor or support any clinical study involving
Developed Products for applications other than secure, human identification
without Company’s prior written consent. VeriChip will inform Company in writing
of any research it supports or sponsors involving the Developed Products. Any
adverse event that occurs during a clinical study shall be promptly reported by
VeriChip to Company.
 
(m) VeriChip shall participate in annual GMP/Quality Systems training and shall
maintain appropriate records of such training.
 
(n) VeriChip will not sell any Developed Products for Approved Medical Uses
where the shelf life of such Developed Products has expired; provided, however,
that VeriChip may return such Developed Products to Company for refurbishment
and then sell such refurbished Products for Approved Medical Uses. The cost of
refurbishing Developed Products will be Company’s current cost, which is * per
unit based on a minimum
 
* Confidential Treatment requested.
17

--------------------------------------------------------------------------------




of 3,000 units, provided that Company will use commercially reasonable efforts
to reduce this cost.
 
13.  Data Collection, Warehousing and Management. Company shall set up and
operate a computer database to provide data collection, storage, manipulation
for a complete identification and retrieval service to the Exclusive Market. If
requested by VeriChip, for any, some or all of VeriChip’s customers, Company
shall provide data collection, storage, manipulation and retrieval using the
standards as described on Schedule 3 and any modifications thereto that are
commercially reasonable in light of advancements in technology and changes in
the manner in which VeriChip markets the Developed Products. With respect to
VeriChip’s customers for which Company provides this service, VeriChip shall pay
Company a monthly fee equal to 50% of the Services Gross Profit per subscriber.
The “Services Gross Profit” means the amount collected by VeriChip from such
customers specifically for such data storage, manipulation and retrieval minus
VeriChip’s costs of providing such services to such customers (VeriChip may
include in its costs the salaries of those VeriChip employees whose sole
responsibility is to provide such services). Within 45 days following the end of
each fiscal quarter, VeriChip shall send Company such fee for such quarter and a
report detailing: (i) the amount collected during such quarter from the VeriChip
customers for whom the Company is warehousing data and (ii) VeriChip’s costs in
providing the collection, warehousing and retrieval of such data for such
customers. The report shall not be required if the Company is not providing any
such warehousing services. The Company will have the right to make or cause to
be made an independent examination and/or audit of the books and records of
VeriChip relating to its Services Gross Profit. Any such inspection shall be
made at the Company’s expense, unless such examination and/or audit discloses a
shortfall in excess of 5% in the amount paid by VeriChip to the Company, in
which case VeriChip shall be responsible for the costs of the examination and/or
audit. The records required by this paragraph shall be maintained and available
for inspection during the Term.
 
Notwithstanding anything to the contrary in this Section 13, VeriChip shall have
the option, exercisable at any time during the term of this Agreement, to
provide written notice to Company that VeriChip wishes to operate the database
itself and cease Company’s provision of the database services described herein.
Upon transfer of the database to VeriChip, Company shall be relieved of all
liability associated with the database and VeriChip hereby agrees to indemnify
and hold harmless Company and its agents, directors, officers and employees from
and against any and all Damages resulting from VeriChip’s use of the database.


14.  No Agency. Neither Party is the agent, legal representative, partner or a
joint venturer of the other Party for any purpose and the employees of one Party
are not and shall not be deemed employees of the other Party for any purpose.


15.  Assignment. Neither Party may assign its rights hereunder without the
written consent of the other Party, provided that, even without such written
consent, a Party may assign its rights hereunder to an Affiliate of such Party,
provided that such Affiliate agrees to be bound by all of the provisions of this
Agreement, and provided further that in the event said Affiliate ceases to be an
Affiliate of the assigning Party, this Agreement shall revert to the original
(assigning) Party without any action of the Parties. This Agreement shall remain
in full force and effect in the event of a “change of control” of either Party.
For purposes herein “change of control” shall
 
18

--------------------------------------------------------------------------------


mean (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than any affiliate of such Party, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty-one percent (51%) or more of the then outstanding shares
of common stock of such Party; (ii) consummation of a reorganization, merger or
consolidation or sale (in each case where substantially all of the assets or
stock of the Party are transferred) or other disposition of all or substantially
all of the assets of such Party; (iii) approval by the shareholders of such
Party of a complete liquidation or dissolution of such Party; or (iv) the filing
of a bankruptcy petition, or similar act, voluntarily or involuntarily.


16.  Notices. Any notice required or permitted to be given with respect to this
Agreement shall be deemed given (a) upon receipt when delivered personally, by
registered mail return receipt requested or by reputably overnight courier or
(b) on completion of apparently successful transmission by a facsimile
transmission device that conforms to industry standards applicable at the time
and generates automatically a printed diagnostic report with respect to each
attempted transmission, in each case directed to the addressee in accordance
with the following, provided that the preferred method of providing notice shall
be that set forth in clause (a) above:


If to Company:
Digital Angel Corporation
490 East Villaume
South St. Paul, Minnesota 55075
Attn: CEO
Facsimile Number: 612-455-0413
     
With a copy to:
 
Winthrop & Weinstine, P.A.
225 South Sixth Street
Suite 3500
Minneapolis, MN 55404
Attention: Philip T. Colton
Facsimile Number: 612-604-6800
   
If to VeriChip:
VeriChip Corporation
1690 South Congress Ave.
Suite 200
Delray Beach, Florida 33445
Attention: Chief Financial Officer
Facsimile Number:
     
With a copy to:
 
Applied Digital Solutions, Inc.
1690 South Congress Ave.
Suite 200
Delray Beach, Florida 33445
Attention: General Counsel
Facsimile Number: 561-805-8001

 
19

--------------------------------------------------------------------------------


 
Either party may change its address for notices or copies of notice by notice to
the other party in accordance with the provisions of this Section.
 
17.  Governing Law and Language; Jurisdiction and Venue.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Minnesota.
 
(b) Any claim or action for breach of this Agreement shall be brought in the
state or federal courts in the State of Minnesota.
 
(c) The United Nations Convention on Contracts for the International Sale of
Goods shall not apply in construing or interpreting this Agreement, a breach of
this Agreement or the relationship between the parties.
 
18.  Dispute Resolution. 
 
(a) Any question, difference or dispute which may arise concerning any matter
arising out of or in connection with this Agreement, including, without
limitation, (i) the construction, meaning or effect of this Agreement, (ii) to
matters where “mutual agreement” or “good faith” or “reasonableness” is
required, or (iii) concerning the rights and liabilities of the Parties
hereunder shall first be submitted to the then acting Chief Executive Officer of
VeriChip and the then acting Chief Executive Officer of the Company who may call
on others to advise them as they see fit.


(b)  If the discussions under section (a) above should fail to resolve the
question, difference or dispute within thirty (30) days, the Parties agree to
try in good faith to settle the matter by mediation before a mediator agreed to
by the parties. The place of mediation shall be Minnesota. The mediation shall
take place not later than thirty days after the failure to resolve the matter
pursuant to section (a) above.


(c) Any controversy or claim which cannot be resolved as aforesaid shall be
settled by arbitration to be held in the City of St. Paul, Minnesota,
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
Arbitration Panel shall consist of three arbitrators. Each party shall select
one arbitrator within thirty (30) days from the date of filing of any demand for
arbitration and the third arbitrator shall be appointed by the first two
arbitrators. It is the parties’ desire that all arbitration be concluded
speedily, with the hearing to take place and the award to be made within ninety
(90) days of the filing of any demand for arbitration. Judgment upon the award
of a majority of the arbitrators shall be binding upon the parties hereto and
may be entered in any court having jurisdiction. Specific performance and
injunctive relief may be ordered by the award. Costs and attorneys’ fees shall
be paid as the arbitrators’ award shall specify. As the sole exception to
arbitration, each party shall have the right to obtain injunctive relief, only,
from any court having jurisdiction so as to preserve that party’s rights for
resolution in any pending or imminent arbitration proceedings; but no such
injunction shall prohibit or postpone such arbitration
 
20

--------------------------------------------------------------------------------


 
proceedings, and any such injunction may be modified or vacated as a result of
the arbitration award.


(d) Notwithstanding the foregoing, and notwithstanding anything to the contrary
in this Agreement, any Party may seek immediate injunctive or other interim
relief from any court of competent jurisdiction with respect to any matter for
which monetary damages would not adequately protect such Party’s interests or
otherwise to enforce and protect intellectual property rights owned or licensed
to such Party.


19.  Amendment. This Agreement may be amended or modified only by a written
modification signed by the parties hereto.


20.  Unenforceability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.


21. Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the subject matter hereto and supersedes and replaces any and
all other agreements or understandings, written or oral, between the parties
concerning the subject matter hereof, including without limitation any letters
of intent or letters of understanding.


22. Remedies Cumulative. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies that a party would
otherwise have.


23. Counterparts. This Agreement may be executed in a number of counterparts,
all of which together shall for all purpose constitute one Agreement, binding on
both parties hereto, notwithstanding that both parties may not have signed the
same counterpart.
 
24. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.


(The remainder of this page is intentionally left blank.)
 

 
21

--------------------------------------------------------------------------------


25. Heading; Disclaimer. The headings or captions used in this Agreement are for
reference purposes only and are not intended to be used or relied upon in
interpreting or enforcing this Agreement.




IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.
 

 
 
DIGITAL ANGEL CORPORATION,
a Delaware corporation
 
 
 
By: /s/ Kevin N. McGrath                               
Title:  CEO
     
 
VERICHIP CORPORATION,
a Delaware corporation
 
 
 
By: /s/ Kevin H. McLaughlin                          
Title: CEO




 
22

--------------------------------------------------------------------------------



SCHEDULE 1
DEVELOPED PRODUCTS
(Attached to and forming a part of the Agreement)
Product
DA price to VeriChip each in quantities of 1
VeriChip TXQ400L 12mm RF/ID tag: 128 bit data capacity, factory encoded unique
16-digit number, introducer, reply card, bar code label, sterile packaged for
human applications*
**
Pocket Reader EX
**
2100 Portable Reader
**
Custom-manufactured portal readers
Quote



* Including the injectable radio frequency transponder for which Company has
obtained United States Patent No 5,211,129.


Pocket Reader EX Specifications
 
 
Operating Frequency
125 kHz or ISO 134.2 kHz
Case
 
· Size:
285 mm L x 80 mm W x 32 mm H
· Weight:
406 g
· Color:
RAL 7032
· Material:
ABS Plastic
Operating Temperature:
0°-50°C or 32°-122°F
Humidity:
10 - 90% (non-condensing)
Storage Temperature:
-20° to 65°C or -4° to 149°F
Batteries:
4 size AAA 1.5-volt alkaline batteries
Display:
18-character LCD
Output Port:
Serial field-programmable port
RS 232 Port
Industry Compatible (PC, for example)



Schedule 1 / Page 1
 
** Confidential Treatment requested.
 

--------------------------------------------------------------------------------


Long-Range Handheld Reader Specifications

   
Operating Frequency
134.2 kHz
2001F Case
 
· Weight:
5.0 lbs. 2.3 Kg
· Color:
Yellow/Black
· Material:
Aluminum/Polyurethane
Tabletop Antenna
 
· Weight:
2.1 lbs. .96 Kg
· Color:
Yellow
· Material:
Polyurethane
Racket Antenna
 
· Weight:
1.3 lbs. .6 Kg
· Color:
Yellow
· Material:
Polyurethane
Operating Temperature:
-5° to 50°C or 23°-122°F
Humidity:
10 - 90% (non-condensing)
Storage Temperature:
-20° to 65°C or -4° to 149°F
Batteries:
Nickel-metal-hydride 10 cells (12 Vdc)
Display:
2 lines by 16 characters backlight LCD display
RS 232 Port
User defineable COM port baud rate setting at 2400, 9600, 19200 or 57600 BPS



This equipment has been tested and complies with the limits for a “Class A’’
digital device. pursuant to part 15 of the FCC rules and has CE approval where
applicable, UL Information: Battery Charger and power supply are UL approved
(110 VAC)
 
Schedule 1 / Page 2

 

 

--------------------------------------------------------------------------------


SCHEDULE 2
PRICE AND TERMS SCHEDULE
(Attached to and forming a part of the Agreement)
1. ORDERS
 
1.1 All orders shall each be for not less than US $1,500 total sales value,
excluding any applicable taxes.
 
1.2 All orders for Developed Products shall be in writing and given not less
than one (1) month before the date of expected shipment. If production of the
quantity ordered is not possible during the time ordered, (i) Company shall
immediately notify VeriChip and shall use its best efforts to satisfy the order
as quickly as possible, and (ii) Company shall increase its production ability
so that if such quantity is ordered thereafter, such order can be produced and
delivered. All orders shall be deemed to be upon the terms and conditions of
this Agreement which may not be modified by the conditions stated on the orders
themselves.
 
1.3 Any queries concerning an order shall be raised by Company before proceeding
to execute the order.
 
2. PRICES
 
2.1 See Schedule 1. Prices for Improvements shall be determined as set forth in
Section 3 of the Agreement.
 
2.2 Except as provided herein, VeriChip shall be liable for all customs duties,
sales taxes, and insurance. VeriChip shall not be responsible for any business
taxes levied upon Company.
 
2.3 Pricing is based on FOB Company’s point of shipment. All freight expenses
shall be the responsibility of VeriChip.
 
3. PACKAGING
 
Company shall ensure proper packaging of Developed Products to ensure delivery
of such products in good order and condition.
 
4. EXPORT
 
At VeriChip’s expense and if required, Company shall apply for any necessary
approvals or licenses for the export of Developed Products from the United
States and Company shall do all such things and sign all such applications or
documents as may be necessary to obtain such approvals or licenses.
 

--------------------------------------------------------------------------------


5. DELIVERY
 
5.1 Company shall procure the delivery of Developed Products F.O.B. Company’s
point of shipment to airfreight shipment within four (4) months after the
receipt of the order, or the scheduled delivery as specified, whichever is
longer.
 
5.2 VeriChip shall bear all proper costs including freight and insurance in
respect of the delivery of Developed Products to VeriChip. Such method of
delivery to be in a proper and suitable manner and in accordance with the proper
requirements for carriers.
 
6. TITLE AND RISK OF LOSS
 
Title to and risk of loss of the Developed Products shall pass to VeriChip at
the time of delivery to the designated carrier.
 
7. INVOICES
 
Company shall on shipping of Developed Products mail to VeriChip an invoice for
such product. Each invoice shall specify the contents of each package against
separate package numbers.
 
8. RETURN OF PRODUCTS
 
Upon the authorized return of any Developed Products in the same condition as
shipped F.O.B. Company’s point of shipment, Company shall reimburse or credit
VeriChip for any amounts paid by VeriChip for the purchase price of returned
products.
 
9. PAYMENTS
 
9.1 Payment terms are net 60 days after date of invoice (the “Net Due Date”).
Payments must be received by Company on or before the Net Due Date and at the
location specified on the invoice. In the event VeriChip fails to pay in full
the balance due in accordance with the invoice on or before the Net Due Date,
Company at its option may suspend further deliveries.
 
9.2 Under no circumstances will Company be responsible for failure to ship
Developed Products due to a Force Majeure Event. Should any such delay occur,
Company will use its best efforts to complete the shipment as soon as
practicable.
 
10. PRODUCT LIABILITY
 
10.1 At VeriChip’s expense, VeriChip shall maintain product liability insurance
with a limit of not less than $1,000,000.00 per occurrence and not less than
$ 3,000.000.00 in the annual aggregate, and the Company shall be named as an
additional insured. The Company shall be notified in writing at the anniversary
of the renewal of such liability insurance policy.
 

--------------------------------------------------------------------------------


10.2 At Company’s expense, Company shall maintain product liability insurance
with a limit of not less than $1,000,000.00 per occurrence and not less than
$ 3,000.000.00 in the annual aggregate, and VeriChip shall be named as an
additional insured. VeriChip shall be notified in writing at the anniversary of
the renewal of such liability insurance policy.
 

 

--------------------------------------------------------------------------------


SCHEDULE 3
DATA WAREHOUSING
(Attached to and forming a part of the Agreement)


Global VeriChip Subscriber Registry Hosting Facility
 
Demonstration System Hosting

   
Hosting Facility Requirements
Min. Config.
Server System
 
Internet Connectivity SQL Server 2000
 
Microsoft Internet Information Server
 
GVS Registry Software (provided by VeriChip)
 



Production System Hosting

   
Hosting Facility Requirements
Min. Config.
Server system (Facility and Server HIPPA-
Certified, FDA-Compliant)
Dedicated
Server
Internet Connectivity
T1
SQL Server 2000
Storage for
up to
30 million customer transactions
Microsoft Internet Information Server
 
GVS Registry Software (provided by VeriChip)
 






--------------------------------------------------------------------------------



SCHEDULE 4
PATENTS
(Attached to and forming a part of the Agreement)
 
1.
5,211,129
Syringe-Implantable Identification Transponder
2.
5,952,935
Programmable Channel Search Reader
3.
6,400,338
Passive Integrated Transponder with Unitary Antenna Core
4.
US2002/0154065 A1
Continuation of Passive Integrated Transponder with Unitary Antenna Core






--------------------------------------------------------------------------------


 
 
SCHEDULE 5
 
MINIMUM PURCHASE COMMITMENTS
(to and forming a part of the Agreement)


 
 
Calendar Year 2006
 
*
 
Calendar Year 2007
 
*
 
Calendar Year 2008
 
*
 
Calendar Year 2009
 
*
 
Calendar Year 2010
 
*
 



 
Unless the Parties agree to a different Minimum Unit Commitment for Calendar
Years 2011 and after, the Minimum Unit Commitment applicable to Calendar Years
2011 and after shall be * units per year.
 

 
* Confidential Treatment requested.